Citation Nr: 0610019	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-10 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for lumbosacral strain with 
disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

This case was the subject of an April 2005 hearing before the 
undersigned Veterans Law Judge.

In June 2005, the Board received additional evidence, 
consisting of a May 2005 written statement from a private 
physician, along with a waiver of initial consideration of 
this evidence by the RO.  Thus, the Board will consider this 
additional evidence in conjunction with this appeal.  See 38 
C.F.R. § 20.1304(c) (2005). 

In this decision, the claim for service connection for 
lumbosacral strain with disc disease is reopened.  The 
reopened claim is then REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant did not submit a notice of disagreement 
within one year of June 2000 notification of a June 2000 RO 
rating decision denying reopening of his claim for service 
connection for lumbosacral strain with degenerative disc 
disease.
 
2.  Since the June 2000 unappealed RO denial of the claim for 
service connection for lumbosacral strain with degenerative 
disc disease, evidence was received that has not previously 
been submitted to agency decisionmakers, and that relates to 
an unestablished fact necessary to substantiate the claim; 
this newly received evidence raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2000 RO determination that denied a claim for 
service connection for lumbosacral strain with degenerative 
disc disease is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the June 2000 RO rating decision 
denying service connection for lumbosacral strain with 
degenerative disc disease, which was the last final denial 
with respect to this issue, is new and material; the claim is 
reopened.  
38 U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA), which became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

In the present case, the Board reopens the claim for the 
benefit sought on appeal.  Under these circumstances, which 
are only of benefit to the claim, there is no prejudice to 
the veteran in adjudicating the application to reopen without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  However, in light of the recent opinion of 
the Court of Appeals for Veterans Claims (CAVC) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), the Agency of Original Jurisdiction (AOJ) is 
requested to issue a corrective VCAA notice in the REMAND 
section of today's decision.


Claim Reopened

Prior Final Denial

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of a June 2000 letter notifying 
him of the unfavorable June 2000 RO rating determination 
denying entitlement to service connection for lumbosacral 
strain with degenerative disc disease.  Thus, the June 2000 
decision became final.  38 U.S.C.A. § 7105 (West 2002).  The 
claim had been denied on previous occasions, but this was the 
last final denial with respect to the claim.  

Law and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not apply.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to prevail on the merits on the 
issue of service connection, there must be medical evidence 
of current disability; medical or, in certain circumstances 
lay, evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

Evidence received prior to the last final denial in June 2000 
included service medical records showing in-service 
complaints of back pain in March and April 1969, and a July 
1970 VA examiner's opinion that the veteran had experienced a 
back strain that had since resolved.  Also received prior to 
the June 2000 final denial of the veteran's claim were 
medical records indicating diagnoses of low back pathology, 
to include disc disease, dated from May 1984 to February 
1998.  
 
As was explained to the veteran at his April 2005 Board 
hearing, the element missing from his claim for service 
connection for his low back disability at the time of the 
last final denial in June 2000, and currently required to 
substantiate his claim, is a competent medical opinion of a 
nexus between the claimed in-service injury and his current 
back disability.  See Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran, as a lay person, is not competent to offer 
opinions on medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  However, he is competent to provide 
testimony as to continuity of symptomatology since service.   
See 38 C.F.R. § 3.159(a)(2); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (veteran competent to testify as to 
experiencing symptoms of diagnosed heart disease from time of 
separation from service until the present); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (veteran competent 
to testify that he experienced ringing in his ears in service 
and had experienced ringing in his ears ever since service). 

The veteran has submitted a note on a prescription form dated 
in May 2005 from the private physician who conducted the 
veteran's September 2001 back surgery, stating the veteran's 
"fall in 1969 while in the Military injured his lower back, 
leading eventually to the need for his surgery on his back in 
Sept. 2001."  The credibility of this medical nexus evidence 
is to be presumed for purposes of determining whether new and 
material evidence has been received.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board finds that the May 2005 private physician's written 
statement relates to an unestablished fact necessary to 
substantiate the claim, i.e., whether the veteran's current 
back disability began during service or is related to an 
incident of service.  When viewed in the context of the 
service medical records, which demonstrate in-service low 
back complaints, and the veteran's competent testimony that 
he has experienced frequent low back symptomatology from the 
time of his discharge from service to the present, the May 
2005 physician's written statement is of significant 
probative value as a medical nexus opinion.  This medical 
nexus opinion raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the Board 
finds that new and material evidence has been received, and 
reopening of the claim for service connection for lumbosacral 
strain with degenerative disc disease is warranted.  See 38 
C.F.R. § 3.156(a) (2005).



ORDER

New and material evidence having been received, the claim for 
service connection for lumbosacral strain with disc disease 
is reopened; the appeal is granted to this extent only.



REMAND

As noted above, the Board has received a written medical 
opinion from a private physician, stating that the veteran's 
fall in 1969 (during service) caused him to injure his lower 
back and led eventually to the need for surgery on his back 
in September 2001.  When viewed in the context of documented 
in-service back complaints and his lay testimony that his low 
back has been symptomatic since that time, this newly 
received medical opinion is sufficient to warrant a VA 
medical examination and opinion on the matter of whether the 
veteran's current low back disability began during service or 
is related to any incident of service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512, 518-519 (2004).

Additionally, in the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (March 3, 2006), the CAVC 
has provided updated guidance regarding the notice 
requirements of the VCAA and its implementing regulations.  
Because a remand is required for further development in this 
case, the Board is requesting that the AOJ take this 
opportunity to ensure that the VCAA notice in this case is 
consistent with the CAVC's holdings in Dingess/Hartman.

Accordingly, this case is REMANDED for the following action: 

1.  The AOJ should assure compliance with 
the requirements of the VCAA and its 
implementing regulations.  In so doing, 
the AOJ should take any necessary measure 
to reconcile adjudication of this case 
with the opinion of the Court of Appeal 
for Veterans Claims in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006).  This should include ensuring 
that the VCAA notice requirements are 
fulfilled with respect to all five 
elements of a service connection claim: 
(1) veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; (4) 
degree of disability; and (5) effective 
date of the disability.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that his current low back 
disability, to include disc disease, began 
during service or is related to some 
incident of service.  

The RO should send the claims file to the 
examiner for review, and the examiner 
should indicate that the claims file was 
reviewed, to include the service medical 
records dated in March and April 1969, a 
July 1970 VA examination report (currently 
associated with the veteran's service 
medical records, in the service department 
records envelope at the bottom of the 
claims file), and the additional relevant 
post-service records of examination and 
treatment.

For any orthopedic or neurological 
disability of the lumbosacral spine, the 
examiner should describe the nature of 
the veteran's present low back disability 
and opine whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that any 
such disability began during service or 
is related to any incident of service. 

3.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the most 
recently issued SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


